DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1, 4, 5, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2018/0024449 to Zhu et al.
Zhu discloses an electrophotographic photosensitive member in Example 35 having a conductive support, an undercoat layer, and a single photosensitive layer comprising 1 part by mass of metal-free phthalocyanine, 30 parts by mass of a hole transport compound given by the formula 
    PNG
    media_image1.png
    181
    281
    media_image1.png
    Greyscale
, 
15 parts by mass of a stilbene diamine hole transport compound given by the formula 
    PNG
    media_image2.png
    207
    402
    media_image2.png
    Greyscale
, 
30 parts by mass of an electron transport compound given by the formula 
    PNG
    media_image3.png
    178
    199
    media_image3.png
    Greyscale
(see pending claims 4 and 5: compound (ETM1-1)),
 3 parts by mass of an electron transport compound given by the formula (ET2-3):

    PNG
    media_image4.png
    159
    283
    media_image4.png
    Greyscale
,
and 55 parts of the polyarylate binder resin (I-1) having the repeating unit A10 (see Table 1: ¶ [0061]).  The photosensitive layer has a thickness of 25 µm and contains the phthalocyanine in an amount of 0.75 mass % (i.e., 1 / (1 + 30 + 15 + 30 + 3 + 55) x 100).  Also see Examples 36 and 37 as they are similarly applicable to the claims and use different phthalocyanine pigments, such as titanylphthalocyanines (see Spec. ¶¶ [0046] – [0048]).  Zhu also provides general teachings of the single photosensitive layer embodiment (¶¶ [0069] – [0077]).
Zhu discloses the photoreceptor is used in an electrophotographic device (see pending claim 11) having a charging roller 21 (see pending claim 12), an exposure device 23, a developing roller 241 (see pending claim 13), a transfer device (I-1) 26, and a cleaning device 271 (see pending claim 14).  See ¶ [0092] and Figure 2.
Zhu’s examples do not specify the charge amount difference between the exposed and unexposed areas but Zhu dies teach the photosensitive member has high sensitivity and low residual electric potential (Abstract: ¶¶ [0016], [0023] – [0025]).  Because the photosensitive member has the exemplified charge generation phthalocyanines of the instant specification in the requisite amounts, the exemplified electron transport compounds, and a preferred binder resin (i.e., polyarylate) and because the photosensitive layer has the requisite thickness, there is sufficient reason to believe at least one of Zhu’s Examples 35-37 inherently has the charge amount difference (ΔQ) of the instant claims.

Claim(s) 1, 4, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2017/0269487 to Zhu et al.
Zhu ‘487 discloses in Examples 82-86 electrophotographic photosensitive members having an aluminium cylinder, an undercoat layer, and a single photosensitive layer comprising 7.0 parts by mass of the styryl compound represented by formula (II-12) as a hole transport material, 3 parts by mass of the compound represented by formula (III-1) as an electron transport material (see pending claims 4 and 5: compound (ETM1-1)), 9.6 parts by mass of a polycarbonate resin  as a resin binder, 0.04 parts by mass of silicone oil, 1.5 parts by mass of the compound represented by formula (I-1), (I-5), (I-25), (I-33) or (I-49), and 0.3 parts by mass of X-form metal free phthalocyanine as a charge generation material.  This photosensitive layer has a thickness of 25 µm and about 1.4 mass % of the charge generation material (¶¶ [0050], [0059], [0114] – [0116]).  The photoreceptors are mounted in an electrophotographic imaging printer to form 10,000 printed sheets.  It appears the noted commercially available printer would have the components of claim 11 as components because they are conventional in electrophotographic printers.
Because the photosensitive member has the exemplified charge generation phthalocyanines of the instant specification in the requisite amounts and the exemplified electron transport compounds, and because the photosensitive layer has the requisite thickness, there is sufficient reason to believe at least one of Zhu’s Examples 82-86 inherently has the charge amount difference (ΔQ) of the instant claims.

Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2019/0354027 to Shimizu et al.
Shimizu discloses an electrophotographic photosensitive member comprising a conductive support and a single photosensitive layer comprising 2 parts by mass of the metal-free phthalocyanine charge generating material (CGM-1), 65 parts by mass of the benzidine hole transport material (HTM1-1) (see pending claim 3), 35 parts by mass of the electron transport material (ETM1-1) (see pending claims 4 and 5), 100 parts by mass of the polyarylate resin (R-1) as a binder resin (see pending claim 6; ¶¶ [0051], [0060], [0073], [0084], [0150]).  The dried layer has a thickness of 25 µm and contains 0.99 mass % of the phthalocyanine charge generation material.  See each example in the Shimizu publication.
The photosensitive member 30 can be placed in an image forming apparatus having a charger 42, a light exposure section 44, a development section 46, a transfer section 48, and a cleaning section (¶¶ [0109] – [0129]) or a process cartridge (¶¶ [0130] – [0132]).  The charger can be a contact charging roller (¶ [0116]; see pending claim 12).  The development section 46 may develop the electrostatic latent image into a toner image while in contact with the surface of the image bearing member 30 (¶ [0120]; see pending claim 13).
Because the photosensitive member has the exemplified charge generation phthalocyanines of the instant specification in the requisite amounts, the exemplified electron transport and hole transport compounds, and a preferred binder resin (i.e., polyarylate) and because the photosensitive layer has the requisite thickness, there is sufficient reason to believe at least one of Shimizu’s examples 35-37 inherently has the charge amount difference (ΔQ) of the instant claims.

Claim(s) 1, 2, 4, 5, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2014-092582 (cited by applicant).
The Examples in the JP ‘582 document disclose a photosensitive member having a conductive support and a single photosensitive layer comprising at least a charge generation material, a hole transport material, an electron transport material, and a binder resin (document claim 1).  In the Examples 2 parts of a phthalocyanine charge generation material, 60 parts of a hole transport material, 70 parts of a combined electron transport material, and 100 parts of a bisphenol A polycarbonate binder resin.  Exemplified hole transport materials include ET-1 (¶ [0070]; see pending claims 4 and 5).  These photosensitive layers have a thickness of 28 µm (Table 1).  The amount of the phthalocyanine charge generating material is 0.86 mass %.
The photosensitive member is used in an imaging apparatus having a contact charging roller (¶ [0044]).
Because the photosensitive member has the exemplified charge generation phthalocyanines of the instant specification in the requisite amounts and the exemplified electron transport compounds, and because the photosensitive layer has the requisite thickness, there is sufficient reason to believe at least one of the document’s examples inherently has the charge amount difference (ΔQ) of the instant claims.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2018/0046101 to Shimizu et al.
Shimizu discloses an electrophotographic photosensitive member comprising a single photosensitive layer on a conductive support.  The single photosensitive layer in Example 1 comprises 2 parts by mass of the charge generating material (CGM-1), 
50 parts by mass of the hole transport material (HTM1-1):
    PNG
    media_image5.png
    144
    247
    media_image5.png
    Greyscale
(¶ [0046]; see pending claims 2 & 3), 
30 parts by mass of the electron transport material (ETM1-1) 
    PNG
    media_image6.png
    154
    250
    media_image6.png
    Greyscale
 (see pending claims 4 & 5), 
and 100 parts by mass of the polyarylate resin (R-1) as a binder resin (¶ [0118]).  The single photosensitive layer has a thickness of 30 µm.  The same photosensitive layer is present in Example 4 but has resin R-4:

    PNG
    media_image7.png
    96
    520
    media_image7.png
    Greyscale
(¶ [0064]; see pending claim 7, resin (R-1)).  The amount of the charge generation material is about 1.1 mass % of the photosensitive layer.
An image forming apparatus containing the photosensitive member is disclosed (¶¶ [0087] – [0108]) as is a process cartridge containing the photosensitive member (¶¶ [0109] – [0111]).
Because the photosensitive member has the exemplified charge generation phthalocyanines of the instant specification in the requisite amounts, the exemplified electron transport and hole transport compounds, and a preferred binder resin (i.e., polyarylate) and because the photosensitive layer has the requisite thickness, there is sufficient reason to believe at least one of Shimizu’s examples inherently has the charge amount difference of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        11 February 2021